      Case 2:19-cv-01378-TLN-CKD Document 6 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY WAYNE BAKER,                                No. 2:19-cv-01378-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    LT. MASHBURN, et al.,
15                       Defendants.
16

17          Plaintiff Jerry Wayne Baker (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 19, 2020, the magistrate judge filed findings and recommendations which were

21   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. (ECF No. 5.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
     Case 2:19-cv-01378-TLN-CKD Document 6 Filed 08/31/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed May 19, 2020 (ECF No. 5), are adopted in

 5   full;

 6           2. This action is DISMISSED without prejudice for failure to prosecute; and

 7           3. The Clerk of the Court is directed to close this case.

 8           IT IS SO ORDERED.

 9   DATED: August 30, 2020

10

11

12                                                               Troy L. Nunley
                                                                 United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
